Citation Nr: 1717792	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1962.  This did not include any foreign or sea service.  His reserve obligation ended in October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a January 2015 rating decision of the VA RO in Lincoln, Nebraska.  Jurisdiction of these claims was subsequently transferred to the VA RO in Oakland, California.

The April 2010 rating decision denied service connection for heart condition, fibrillation, congestive heart failure (CHF) due to asbestos exposure.  This claim was again reviewed pursuant to a federal court order in Nehmer v. Department of Veterans Affairs and was again denied in a March 2011 rating decision, which found no exposure to Agent Orange or other herbicide agents.  In May 2011, the Veteran filed a notice of disagreement with this rating decision.  The RO issued a statement of the case in February 2013.  The Veteran perfected his appeal with an April 2013 VA Form 9.

The January 2015 rating decision denied service connection for headaches, sarcoidosis, sleep apnea, chronic obstructive pulmonary disease (COPD), and hepatitis C.  In April 2015, the Veteran filed a notice of disagreement with the denials of service connection for sarcoidosis and COPD.  The RO issued a statement of the case on the issues of service connection for respiratory condition (claimed as sarcoidosis and COPD) in April 2016.  His June 2016 VA Form 9 was untimely, but as noted at the hearing, the Board has waived the timeliness requirement and will consider this claim on its merits.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the timeliness requirement for a substantive appeal is not jurisdictional).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have a respiratory condition that is etiologically related to his active service.

2.  The Veteran was not exposed to Agent Orange during active service.

3.  The Veteran does not have heart disease that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory condition have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for heart disease have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009 and provided additional notice in letters sent in February 2010 and January 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, correctional facility, and private treatment records are associated with the claims file.  As explained in detail below, a VA heart examination was not provided and was not warranted.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA provided a respiratory examination in April 2016 as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Respiratory Condition

The Veteran has argued that he has a current respiratory condition related to in-service exposure to asbestos and/or lead.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the pendency of this claim, the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), and interstitial lung disease.  In February 2010, the Veteran was treated at Northbay Medical Center for an acute exacerbation of COPD.  A February 2015 VA radiology report found "diffuse mild pleural thickening with associated subpleural fibrosis and reticulation, with some tiny nodular elements all 5 mm or less, may be compatible with asbestosis."  The March 2016 VA examiner diagnosed him with interstitial lung disease; specifically drug-induced pulmonary pneumonitis and fibrosis.  This examiner specifically referred to the November 2014 chest x-ray, which found cardiomegaly with pulmonary vascular congestion and coarse interstitial markings bilaterally, most likely chronic, and the November 2015 computed tomography (CT) scan, which found no significant interval change with a differential diagnosis including hypersensitivity pneumonitis, and interstitial pneumonitis, and question any history of asbestos exposure or amiodarone use; then found that this combination of findings without a clear etiology is more likely than not the result of intravenous drug use of less than pharmacologic pure derivation.  As such, the Veteran has current diagnoses of COPD and interstitial lung disease.

His service treatment records do not show an in-service onset of this condition.  There is a November 1961 records showing an upper respiratory infection with a temperature of 100, right anterior chest pain, and pleural rub.  There is no further treatment for this and his lungs were normal at the time of his October 1962 separation examination.  Instead, both the medical evidence of record and the Veteran report an onset of symptoms after his separation from service.  The Veteran testified that he first noticed lung problems in 1970 when he had problems running track in the prison yard.  A January 1998 California Department of Corrections treatment record shows an upper respiratory infection and probable COPD.  Alternatively, the Veteran has argued that his current respiratory condition was caused by in-service exposure to asbestos and/or lead paint.

With regard to his claim of exposure to asbestos, there are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, VBA's ADJUDICATION PROCEDURE MANUAL provides guidelines for considering asbestos compensation claims.  M21-1, Part IV, Subpart ii, 1.I.3 (hereinafter M21-1).  The Board notes that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service and no disabilities for which service connection can be presumed if exposure is shown.

There is no objective evidence of exposure to asbestos.  The Veteran has provided lay evidence of exposure to asbestos covered piped during his active duty military service.  In his August 2009 claim, the Veteran stated that he was exposed asbestos from sleeping under steam pipes.  In his March 2016 VA respiratory examination, he reported serving aboard a ship for nine months, during which time his managed water tank ballasts some of which included pipes covered with asbestosis, which occasionally were repaired with tape.  He stated that he was not involved in applying asbestos to pipes.  His Enlisted Performance Record shows that he was enlisted at the Naval Recruitment Station in San Francisco, California, and was then stationed at Naval Station Long Beach in Long Beach, California.  This record does not show assignment to a ship.  His DD 214 does not list a military occupational specialty.  Although the specifics are not documented, the Veteran's service in the Navy suggests some work in and around ships and some exposure to asbestos was conceded for the purpose of providing the Veteran with a March 2016 examination.

Similarly, although there is no objective evidence of exposure to lead or lead-based paints during service, the March 2016 VA examiner was asked to provide an opinion as to whether the Veteran's current respiratory condition was causally linked to lead exposure.

The March 2016 VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by rationale.  Therefore, this examination is adequate for VA purposes.  First, this examiner found that the Veteran's current respiratory condition was less likely than not incurred in service or caused by the Veteran's report of in-service asbestos exposure.  This examiner noted that per the Veteran's report, he was never involved in primary covering of pipes with new asbestos and his maximum exposure consisted of taping the asbestos at times.  The Veteran had no pulmonary symptoms until about 1976 the first time out of prison when he injected heroin intravenously three times a day.  He did this intermittently for about 10 years total.  Along with his euphoria he remembered getting short of breath on many of the injections.  The Veteran's asbestos exposure was not of the magnitude that would normally cause disease.  He had no pleural plaques.  He had no evidence of Sarcoidosis.  At the time of the March 2016 examination, he had no evidence of significant COPD with normal lung exam today and normal SaO2 of 99 percent.  His CT of the lungs was characteristic of intravenous drug administration.  The record does not contain a positive medical nexus opinion to refute this finding.

Likewise, this examiner found that the Veteran's current respiratory condition was less likely than not incurred in service or caused by the Veteran's report of in-service lead exposure.  There was no indication of any lead exposure or complaints of lead exposure.  The Veteran had a hematologic consultation and no evidence of lead risks was noted and his mild anemia did not require a bone marrow or further evaluation and warranted no return to hematology.  Again, the record does not contain a positive medical nexus opinion to refute this finding.

To the extent that the Veteran has provided lay evidence of a causal link between his military service and his current respiratory condition, the Board notes that whether non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus") are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  Here, the Veteran's current lung condition was not diagnosed until decades after service.  By his own account, his first lung symptoms occurred several years after his separation from service.  As such, the Veteran has not described the type of lay observable cause-and effect relationship for which he would be competent to provide lay evidence of a medical nexus.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a respiratory condition and his appeal must be denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection - Heart Condition

In his August 2009 claim, the Veteran stated that his current heart condition was related to his in-service exposure to lead, asbestos, and Agent Orange.

Certain chronic diseases, including as ischemic heart disease, may be presumed to have been incurred in or aggravated by service if the Veteran was exposed to an herbicide agent, such as that found in "Agent Orange," and the disability manifests to a compensable degree at any time after discharge or release from active service.  38 C.F.R. § 3.307(a)(6).  Additionally, a Veteran, who during active service served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  While the Veteran's period of service overlaps with the Vietnam Era, there is no evidence that he served in the Republic of Vietnam.  

In his August 2009 claim, the Veteran stated that he was exposed to herbicide agents in the Pacific Rim and that he served in Vietnam from January 1960 to January 1966.  This is not reflected in his military records, including his DD-214, which instead show active duty service from October 1961 to October 1962 without any foreign or sea service.  Records searches completed in January 2011 and November 2009 confirm no documentation showing service in Vietnam or exposure to herbicides.  As no service in the Republic of Vietnam has been shown, the Veteran is not entitled to the presumption of herbicide exposure.  Likewise, the record does not contain evidence of actual herbicide exposure.  Thus, service connection for this disabilities listed in 38 C.F.R. § 3.309(e), including ischemic heart disease, is not presumed.

In his May 1984 pension claim, the Veteran reported heart illness beginning in 1981.  This is consistent with June 1981 treatment records that show atrial fibrillation was first diagnosed during treatment for a gunshot wound to the left leg.  At that time the Veteran denied any history of heart disease.  Etiology was unclear, but it was thought to be idiopathic or alcohol related.  

No examination was provided with regard to this issue.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the evidence does not establish heart injury or disease during service.  The service treatment records are silent for complaint of, treatment for, or a diagnosis of heart disease during his active duty service.  As explained above, there is no evidence of exposure to herbicides in service.  Similarly, although the Veteran reports exposure to lead pain in service, The March 2016 VA respiratory conditions examiner found that the Veteran's medical records, specifically his hematologic consult, did not suggest any lead exposure.  To the extent that the Veteran has provided lay evidence of asbestos exposure, he has not provided competent evidence suggesting a causal link between the claimed asbestos exposure and his current heart condition.  Indeed, the information he submitted from the EPA website lists asbestosis, lung cancer, and mesothelioma as the three of the major health effects associated with asbestos exposure.  The Veteran does not have a diagnosis of any of these diseases and there is no indication from this report that heart disease may be linked to asbestos exposure.  There is no competent evidence establishing the requisite injury, disease, or event during service to which the current condition can be linked.  As such, no examination is necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. 79 (2006).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for heart disease and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory condition is denied.

Service connection for heart disease is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


